       Case 1:17-md-02800-TWT Document 551 Filed 02/11/19 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

In re: Equifax, Inc. Customer Data           MDL No. 2800
Security Breach Litigation                   1:17-md-2800-TWT

                                             CONSUMER ACTIONS

CHRISTIAN DUKE and DALE                      Member Case No.: 1:17-cv-03765-
MILLER, Individually, and on Behalf          TWT
of All Others Similarly Situated,
                     Plaintiffs,
       v.


EQUIFAX INC.,
                     Defendant.


             NOTICE OF VOLUNTARY DISMISSAL OF
    CHRISTIAN DUKE AND DALE MILLER AS NAMED PLAINTIFFS
TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), Plaintiffs Christian Duke and Dale Miller voluntarily dismiss their

claims without prejudice. Such voluntary dismissal will not delay the litigation.

Messrs. Duke and Miller reserve their rights as members of any class that may be

certified in this action.




                                       -1-
      Case 1:17-md-02800-TWT Document 551 Filed 02/11/19 Page 2 of 4




      RESPECTFULLY SUBMITTED this 11th day of February, 2019.

Dated: February 11, 2019             ROBBINS ARROYO LLP

                                     /s/ Brian J. Robbins
                                     BRIAN J. ROBBINS
                                     KEVIN A. SEELY
                                     ASHLEY R. RIFKIN
                                     STEVEN M. MCKANY
                                     5040 Shoreham Place
                                     San Diego, CA 92122
                                     Telephone: (619) 525-3990
                                     Facsimile: (619) 525-3991
                                     E-mail: brobbins@robbinsarroyo.com
                                              kseely@robbinsarroyo.com
                                              arifkin@robbinsarroyo.com
                                              smckany@robbinsarroyo.com

                                     ROBBINS GELLER RUDMAN
                                       & DOWD LLP
                                     JOHN C. HERMAN
                                     (Georgia Bar No. 348370)
                                     3424 Peachtree Road, NE, Suite 1650
                                     Atlanta, GA 30326
                                     Telephone: (404) 504-6500
                                     Facsimile: (404) 504-6501
                                     E-mail: jherman@rgrdlaw.com

                                     ROBBINS GELLER RUDMAN
                                      & DOWD LLP
                                     PAUL J. GELLER (pro hac vice)
                                     STUART A. DAVIDSON
                                     MARK J. DEARMAN
                                     120 East Palmetto Park Road, Suite 500
                                     Boca Raton, FL 33432
                                     Telephone: (561) 750-3000
                                     Facsimile: (561) 750-3364
                                     E-mail: pgeller@rgrdlaw.com

                                   -2-
          Case 1:17-md-02800-TWT Document 551 Filed 02/11/19 Page 3 of 4




                                                 sdavidson@rgrdlaw.com
                                                 mdearman@rgrdlaw.com

                                         Attorneys for Plaintiffs Christian Duke
                                         and Dale Miller




1332205




                                       -3-
       Case 1:17-md-02800-TWT Document 551 Filed 02/11/19 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I hereby certify that on February 11, 2019 I authorized the electronic filing

of the foregoing with the Clerk of the Court using the CM/ECF system, which will

send notification of such filing to the attorneys registered with the Court's CM/ECF

system in the above-captioned cases.

      I certify under penalty of perjury under the laws of the United States of

America that the foregoing is true and correct. Executed on February 11, 2019.

                                                      /s/ Brian J. Robbins
                                                      BRIAN J. ROBBINS

                                              ROBBINS ARROYO LLP
                                              5040 Shoreham Place
                                              San Diego, CA 92122
                                              Telephone: (619) 525-3990
                                              Facsimile: (619) 525-3991
                                              E-mail: brobbins@robbinsarroyo.com




                                        -1-
